Citation Nr: 0814730	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) in September 2007.  The development ordered 
by the Board was accomplished.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDING OF FACT

The veteran's bilateral hearing loss produced level I hearing 
in the right ear and level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The record also shows that the relevant evidence has been 
obtained, and the veteran was examined for VA purposes in 
connection with his claim.  As such, his claim has been 
adequately developed.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a).  Puretone 
threshold averages as used in Tables VI and VIa, are the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Factual Background and Analysis.  Service connection for 
bilateral hearing loss was granted in a February 2004 rating 
decision.  An initial noncompensable rating was assigned.  
The veteran appealed the noncompensable rating.   

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On the VA audiological evaluation in October 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
60
80
LEFT
15
20
80
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

On the authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
25
75
LEFT
15
20
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

In June 2007, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony.  The veteran reported 
he was using hearing aids.  They had been given to him 
shortly after his last hearing examination. For that reason 
he requested another VA audiological evaluation.  (T-3).  

On the VA audiological evaluation in October 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
55
75
LEFT
20
25
80
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

In all of the evaluations above the veteran's service-
connected bilateral hearing loss was manifested by auditory 
acuity levels of I in the right ear and I in the left ear.  
38 C.F.R. § 3.85, Table VI (2007).  When those results are 
charted on 38 C.F.R. § 4.85, Table VII they result in a 0 
percent or noncompensable rating.  

In addition, the veteran's hearing loss did not meet the 
criteria for exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86.  The puretone thresholds at each of the 
four frequencies were not 55 decibels in either the right or 
left ear.  Also, the puretone thresholds were not 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
in either ear.  

The Board also reviewed the results of the evaluation of the 
veteran's hearing conducted in July 2004 at Tejas Ear, Nose 
and Throat.  Although those results were not reported 
numerically, but rather were placed on a graph, since there 
was no record of controlled speech discrimination testing 
(Maryland CNC), this document does not provide sufficient 
information to be used for rating purposes.  

There is no basis for assigning a compensable evaluation for 
bilateral hearing loss during any stage of the rating period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The claim for an 
initial compensable rating for bilateral hearing loss must be 
denied.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


